In the
 United States Court of Appeals
              For the Seventh Circuit
                        ____________

No. 02-3504
UNITED STATES OF AMERICA,
                                           Plaintiff-Appellee,
                              v.

ANDREW HUEBNER,
                                        Defendant-Appellant.

                        ____________
          Appeal from the United States District Court
               for the Eastern District of Wisconsin.
         No. 01 CR 131—Charles N. Clevert, Jr., Judge.
                        ____________
 ARGUED FEBRUARY 25, 2003—DECIDED FEBRUARY 2, 2004
                   ____________



  Before POSNER, COFFEY, and WILLIAMS, Circuit Judges.
  COFFEY, Circuit Judge. On June 21, 2001, when defend-
ant-appellant Andrew Huebner was arrested, agents of
the Drug Enforcement Administration (“DEA”) and officers
of the Walworth County, Wisconsin, Drug Enforcement Unit
found one kilogram of cocaine and $1,100 in United States
currency in his vehicle. After searching his storage unit and
his Lake Geneva, Wisconsin, residence, authorities confis-
cated nearly six additional kilograms of cocaine as well as
small quantities of psychlobin mushrooms and marijuana,
$26,000 in currency, and three firearms. A federal grand
2                                                No. 02-3504

jury returned a three-count indictment charging Huebner
with knowingly and intentionally possessing with the intent
to distribute various quantities of a mixture containing
cocaine, in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(A),
(B), and (C). In his defense, Huebner filed a motion to
quash arrest and suppress evidence seized (“motion to
suppress”), arguing that law enforcement officers stopped
and searched his vehicle without probable cause, in viola-
tion of his Fourth Amendment rights. After evidentiary
hearings before both the magistrate judge (“magistrate”)
and the district judge, the motion was ultimately denied.
The defendant entered a conditional plea of guilty to
knowingly and intentionally possessing with the intent to
distribute a mixture containing cocaine in excess of 5
kilograms, reserving the right to appeal the denial of his
motion to suppress. On appeal, Huebner argues that the
court erred in concluding that his arrest was supported by
probable cause. We affirm.


                    I. BACKGROUND
  At about 11:00 p.m. on June 19, 2001, Chicago Police
Officer Alonzo Harris pulled over Dario Cardella for driving
“erratically.” During the stop, Officer Harris observed in
plain view a narcotic pipe and a subsequent search of the
vehicle also revealed a small amount of cocaine. Harris
placed Cardella under arrest and transported him to the
police station. At the station, upon questioning, Cardella
agreed to cooperate with the Chicago Police Department by
acting as a confidential informant against his drug supplier,
defendant-appellant Huebner.
  Cardella was questioned by Detective Eddie Yoshimura,
who had arrived at the scene of the arrest shortly after
Cardella was pulled over. While Officer Harris took notes,
the informant explained to the officers that Huebner was
No. 02-3504                                                  3

his only source of cocaine. Cardella claimed that he had
purchased multiple ounces of cocaine from the defendant
nearly every week for roughly one year. The transactions
took place near Huebner’s Chicago condominium or, when
the defendant was staying at his Lake Geneva, Wisconsin,
residence, outside either a health club in Deerfield, Illinois,
or the Brat Stop in Kenosha, Wisconsin. On at least one
occasion, the exchange took place at Huebner’s Lake
Geneva home. During that transaction, the defendant
borrowed Cardella’s vehicle to procure the narcotics from
another location and returned in a matter of minutes. This
led the informant to believe that Huebner stored his cocaine
near his Lake Geneva residence. Cardella further told the
authorities that Huebner had recently acquired 20 kilo-
grams of cocaine.
  In addition to the tips furnished regarding Huebner’s
drug deals, Cardella offered the police a wealth of detailed
background information about the defendant. He provided
an accurate physical description of Huebner as well as
the location and telephone number of the defendant’s
Chicago condominium. The police corroborated this infor-
mation using records maintained by the Illinois Secretary
of State. The informant also gave the officers directions to
Huebner’s Lake Geneva residence and his Chicago place of
business, the Havana Art Gallery on Webster Avenue. Law
enforcement officers independently verified the information
about Huebner’s business by contacting the Chicago Police
Department’s Licensing Bureau. Cardella’s information was
also consistent with tips from other confidential informants,
who had previously disclosed to Detective Yoshimura that
an owner of a Webster Avenue art gallery named “Andy”
dealt cocaine. In regards to the defendant’s vehicles,
Cardella informed the officers that the defendant owned a
1997 four-door Lexus, which the authorities confirmed by
searching Illinois vehicle registration records. Additionally,
4                                                   No. 02-3504

the informant told Yoshimura that Huebner frequently
conducted his narcotics deals while driving a black Jeep
Cherokee.1
  At 10:00 a.m on June 20, 2001, under the direction of
Chicago law enforcement officers, Cardella placed a call
from his cellular phone to Huebner’s cellular phone to set
up a “controlled buy” of one kilogram of cocaine. Huebner
agreed and picked the Deerfield, Illinois, health club as the
location of the transaction that was to take place later that
afternoon. Chicago police officers, however, needed more
time to prepare, so Cardella called Huebner a second time
and cancelled the meeting.
   In the meantime, the Chicago Police Department relayed
the information provided by the informant to the DEA’s
office in Chicago. Shortly thereafter, the Chicago DEA’s of-
fice contacted its counterparts in Madison and Milwaukee,
Wisconsin. Madison DEA agents conducted their own
investigation and discovered a phone listing for Louis
Huebner, the defendant’s father, registered to a Lake
Geneva address. Madison agents then sought the aid of the
Walworth County, Wisconsin, Sheriff’s Department, and
thus, a multi-jurisdictional task force was assembled to
effectuate the arrest of Huebner.


1
  Officer Harris made no mention of the black Jeep Cherokee
in his notes of the initial interview with Cardella, a fact that
Huebner vigorously contends undermined Detective Yoshimura’s
credibility. In his recommendation on the motion to suppress,
the magistrate rejected this attack on Yoshimura’s credibility
observing that “[Officer Harris’s] notes are notes, rather than a
verbatim rendition of the interview.” (R. 41.) We find no error in
the magistrate’s characterization of the evidence, and we hasten
to add that our perusal of the record reveals that Yoshimura was
present during subsequent interviews of the informant conducted
by Chicago DEA agents whereas Harris was not. Although the
record is unclear, Yoshimura’s knowledge of the black Jeep
Cherokee may have come from one of these later interviews.
No. 02-3504                                                5

  The next day, June 21, under the direction of Jeanne
Hehr, Resident Agent in Charge, Madison DEA agents be-
gan surveillance of the defendant’s Lake Geneva home.
Early that morning, law enforcement officers observed a
black Jeep Cherokee parked near the Lake Geneva re-
sidence, which the Illinois Department of Transportation
confirmed was registered to Huebner. By 11:00 a.m., the
task force had established both aerial and ground surveil-
lance of Huebner’s lake house.
  Back in Chicago, members of the task force were taking
steps to set up a controlled buy. At 11:30 a.m., the infor-
mant again contacted the defendant, at which time
Huebner agreed to sell Cardella one kilogram of cocaine
at the Brat Stop in Kenosha, Wisconsin, at 3:30 p.m. that
afternoon. Detective Yoshimura and Officer Harris, along
with other members of the task force, traveled with
Cardella to the Kenosha Brat Stop to prepare for the
transaction.
  Meanwhile, events began to unfold at Lake Geneva.
At approximately 2:47 p.m., task force members observed
Huebner leave his Lake Geneva residence in the black Jeep
Cherokee. Under constant aerial and ground surveillance,
the defendant drove to a storage facility less than ten
minutes from his lake house. Huebner opened one of the
garage-type storage units, remained there for about five
minutes, and then returned to his vehicle. As the defendant
started to drive away, Agent Hehr ordered the task force to
stop and arrest the defendant before he left the main drive
of the storage facility. A search of Huebner’s Jeep yielded a
kilogram of cocaine and $1,100 in United States currency.
Based on this information, search warrants for the storage
unit and Huebner’s Lake Geneva residence were obtained.
Searches of those locations yielded almost six additional
kilograms of cocaine, small quantities of marijuana and
psychlobin mushrooms, three firearms, and $26,000 in cash.
6                                               No. 02-3504

   Five days later, a federal grand jury returned a three-
count indictment against Huebner for possessing with the
intent to distribute various quantities of a mixture contain-
ing cocaine, in violation of 21 U.S.C. §§ 841(a)(1) and
(b)(1)(A), (B), and (C). In his defense, Huebner subsequently
filed a motion to suppress, arguing that the police did not
have probable cause to effectuate a warrantless stop, arrest,
and search of his person and vehicle. The magistrate held
an evidentiary hearing on the motion during which Detec-
tive Yoshimura, Officer Harris, and Agent Hehr testified.
Cardella, the informant, did not testify.
  The witnesses testified to the above sequence of events,
but there were numerous discrepancies in their testimony,
which Huebner contends undermined their credibility.
For example, Huebner calls attention to the fact that
Yoshimura testified that Cardella went home after his
initial interview on the night of June 19 and returned to the
police station the next morning to set up the controlled buy.
Harris gave contravening testimony that the informant
remained in custody from the time of his arrest until he was
driven home on the afternoon of June 20.
  Huebner also points out that Officer Harris testified that
he joined Detective Yoshimura and Cardella on a driving
excursion in a covert police van on the afternoon of June 20,
at which time the informant directed the officers to the
defendant’s residence and his place of business. However,
Detective Yoshimura made no mention of this driving ex-
cursion. He instead testified that the informant remained
at the police station from 10:00 a.m. until 4:00 or 5:00 p.m.
on June 20.
  Huebner further maintains that the officers’ testi-
mony—that Cardella used his cellular phone to contact the
defendant via the latter’s cellular phone to set up the
controlled buy—was incredible because no witness could
No. 02-3504                                                 7

testify to the number the informant called, nor was it ever
recorded or cross-referenced for accuracy. Detective
Yoshimura testified that Cardella’s cellular phone, in which
Huebner’s numbers were allegedly stored, was inventoried.
However, Officer Harris disagreed with Yoshimura on this
point, and the phone was never introduced into evidence.
  In his recommendation to the district court, the mag-
istrate voiced concern for these inconsistencies, stating that
“there is much to be desired in Yoshimura’s and Harris’s
recollection of events.” (R. 41.) Nevertheless, the magistrate
concluded that the “prediction of specific future activities
constituting a drug deal in the making by a known, rather
than anonymous informant, coupled with corroborated
historical information regarding the art gallery and resi-
dence locations [was] sufficient to establish probable cause.”
Id.
  Before ruling on the motion, the district judge conducted
an additional evidentiary hearing during which only
Detective Yoshimura and his partner, Detective Rick
Maher, testified. At this second hearing, Yoshimura ac-
knowledged mistakes in his prior testimony. He stated that
Cardella had remained in police custody overnight on June
19, 2001, and that the informant’s cellular phone was never
inventoried. Instead, the detective testified that the phone
was merely placed into an inventory bag on June 19 and
returned to Cardella the next day so that he could set up
the controlled buy with Huebner. Yoshimura also agreed
that the informant had directed Officer Harris, Detective
Maher, and himself to Huebner’s Chicago condominium
during a driving excursion on the afternoon of June 20.
Detective Maher generally endorsed Yoshimura’s account of
the events preceding the defendant’s arrest, although, as
Huebner is quick to point out, he did testify that he believed
Yoshimura verified the informant’s data, while Yoshimura
testified that Officer Harris confirmed the information
furnished by Cardella.
8                                               No. 02-3504

  At the conclusion of the hearing, the district court found
the officers’ testimony to be credible, and further concluded
that the “quantum of information available to [the arresting
officers] constituted probable cause to effectuate a
warrantless stop and search.” (R. 49.) Accordingly, the
defendant’s motion was denied.
  Huebner entered a conditional plea of guilty to one count
of the indictment—knowingly and intentionally possessing
with the intent to distribute a mixture containing cocaine
in excess of 5 kilograms—reserving his right to appeal the
denial of his motion to suppress. The court dismissed the
remaining counts and sentenced Huebner to 120 months in
prison and assessed a fine of $100,000.


                       II. ISSUES
  On appeal, Huebner makes two arguments dealing with
the denial of his motion to suppress. Initially, he claims
that the testimony at the suppression hearings was inade-
quate to support a finding of probable cause. Huebner also
argues that, considering the totality of the circumstances,
the police lacked probable cause to effectuate his arrest and
search. We address each of these arguments in turn.


                     III. ANALYSIS
A. Credibility
  Huebner asserts that the lower court improperly relied on
incredible testimony of the government’s witnesses in order
to find probable cause. He points to the inconsistencies in
the officers’ account of events leading up to his arrest to
support his assertion, including Harris’s and Yoshimura’s
discrepant testimony before the magistrate regarding
Cardella’s location on June 20, as well as Yoshimura’s and
No. 02-3504                                                  9

Maher’s conflicting testimony presented to the district judge
concerning which officer confirmed the information provided
by Cardella. Huebner further argues that the officers’
credibility was undermined by the fact that none of them
could recall the phone number the informant called to set
up the controlled buy, nor was that number ever recorded
or independently verified as belonging to the defendant.
The district court found the officers’ testimony to be credible
and concluded that the inconsistencies in their testimony
were immaterial to the issue of whether there was probable
cause to stop, arrest, and search the defendant and his
vehicle.
  We review for clear error a trial judge’s credibility deter-
mination based upon testimony presented during a sup-
pression hearing. United States v. Koerth, 312 F.3d 862, 865
(7th Cir. 2002). Under the clear error standard of review, “a
district judge’s credibility determination will not be dis-
turbed unless it is completely without foundation.” United
States v. Salyers, 160 F.3d 1152, 1162 (7th Cir. 1998). We
afford this deference to the trial judge insofar as he “has the
best ‘opportunity to observe the verbal and nonverbal
behavior of the witnesses focusing on the subject’s reactions
and responses to the interrogatories, their facial expres-
sions, attitudes, tone of voice, eye contact, posture and body
movements,’ as well as confused or nervous speech patterns
in contrast with merely looking at the cold pages of an
appellate record.” United States v. Tolson, 988 F.2d 1494,
1497 (7th Cir. 1993) (quoting Churchill v. Waters, 977 F.2d
1114, 1124 (7th Cir. 1992)); accord United States v.
Quintanilla, 218 F.3d 674, 678 (7th Cir. 2000).
  After reviewing the record, we refuse to disturb the
district court’s decision to deny the motion to suppress
because there were myriad reasons to accept the officers’
testimony as credible, including their consistent testimony
regarding the following: the drug transaction set to occur at
10                                                 No. 02-3504

the Brat Stop; the confidential informant’s prediction
of Huebner’s activities on the day of his arrest; and the
independently corroborated background information fur-
nished by Cardella. Moreover, although the defendant nit-
picks the record and points out minor inconsistencies
amidst the officers’ otherwise consistent testimony, we have
previously warned litigants challenging credibility determi-
nations that “[t]estimony is not incredible as a matter of
law . . . only because the witness may have been impeached
by certain discrepancies in his story, by prior inconsistent
statements, or by the existence of a motive to provide
evidence favorable to the government.” United States v.
Scott, 145 F.3d 878, 883 (7th Cir. 1998) (internal quotations
omitted). Rather, this Court must accept testimony deemed
credible “ ‘unless it is contrary to the laws of nature, or is so
inconsistent or improbable on its face that no reasonable
factfinder could accept it.’ ” United States v. Mancillas, 183
F.3d 682, 710 (7th Cir. 1999) (quoting United States v.
Yusuff, 96 F.3d 982, 986 (7th Cir. 1996)). Thus, particularly
in light of the overwhelming evidence discussed infra that
Huebner was engaged in illicit activity, we refuse to second
guess the lower court’s credibility determination and we are
confident that the court’s credibility judgment was not
clearly erroneous.


B. Probable Cause
  Huebner next argues that law enforcement officers lacked
probable cause to arrest and search him and his vehicle.
This Court “review[s] the probable cause determination
involved in the district court’s denial of [Huebner’s] motion
to suppress de novo.” United States v. Mounts, 248 F.3d 712,
714-15 (7th Cir. 2001). In Illinois v. Gates, 462 U.S. 213
(1983), the Supreme Court held that the task of determin-
ing the existence of probable cause “is simply to make a
No. 02-3504                                                     11

practical, common-sense decision whether, given all of the
circumstances set forth . . . there is a fair probability that
contraband or evidence of a crime will be found in a particu-
lar place.”2 Id. at 238; accord Driebel v. City of Milwaukee,
298 F.3d 622, 643 (7th Cir. 2002).
  In Gates, the Supreme Court held that a highly detailed
tip from an anonymous informant that was corroborated by
independent police work established probable cause. 462
U.S. at 246; see also Alabama v. White, 496 U.S. 325, 329
(1990) (stating that if “an informant is shown to be right
about some things, he is probably right about other facts
that he has alleged, including the claim that the object of
the tip is engaged in criminal activity”). In White, the Court
then set forth the proper approach for analyzing whether an
informant’s tip establishes probable cause: “if a tip has a
relatively low degree of reliability, more information will be
required to establish the requisite quantum of suspicion
than would be required if the tip were more reliable.” 496
U.S. at 330-31. Thus, a court must “consider the informant’s
information—in amount and in degree of reliability—and
the degree of corroboration of that information by the
officers.” United States v. Navarro, 90 F.3d 1245, 1253 (7th
Cir. 1996); see also United States v. Gilbert, 45 F.3d 1163,
1166 (7th Cir. 1995) (stating that “[r]eliability may be
shown by the informant’s past record of reliability, [and/or]
through independent confirmation or personal observation
by the police”). With these principles in mind, we analyze
the information possessed by members of the task force
when they stopped and searched Huebner’s black Jeep
Cherokee.


2
  The defendant does not dispute the well-established rule that
a warrantless search of an automobile is permissible under the
Fourth Amendment when a law enforcement officer has “probable
cause for believing that the automobile which he stops and seizes
[contains] contraband.” Carroll v. United States, 267 U.S. 132, 156
(1925).
12                                              No. 02-3504

   On three consecutive days, Cardella, the confidential
informant, met with police officers concerning Huebner’s
illicit activities. On June 19, Cardella provided Chicago
police officers—during a live, in-person interview—with
detailed information pertaining to his previous drug trans-
actions with the defendant. During the same interview, the
informant further revealed that Huebner had recently
received 20 kilograms of cocaine. On June 20, he directed
the officers to Huebner’s Chicago condominium and place of
business. And on June 21, Cardella set up the controlled
buy that resulted in Huebner’s arrest.
  Furthermore, the informant provided the authorities with
detailed background information concerning the defen-
dant—including Huebner’s name and physical description;
the location of his Chicago condominium, Lake Geneva
residence, and Chicago place of business; and a description
of his vehicles—which police officers extensively corrobo-
rated through independent investigation. The information
Cardella furnished was consistent with tips from other
confidential informants, who had previously disclosed to
Chicago police officers that an owner of a Webster Avenue
art gallery named “Andy” dealt cocaine. The informant also
knew that Huebner would be at his Lake Geneva house on
the day of his arrest and he further predicted the locations
at which Huebner would agree to conduct the drug transac-
tions, including the Deerfield, Illinois, health club and the
Kenosha, Wisconsin, Brat Stop.
  Additionally, prior to arresting Huebner, the agents con-
ducted surveillance of the defendant that, when considered
in conjunction with the information the officers had re-
ceived from Cardella, was clearly sufficient to warrant a
law enforcement officer of “reasonable prudence” to believe
that Huebner was engaged in illicit, drug dealing activity.
See Ornelas v. United States, 517 U.S. 690, 696 (1996);
United States v. DeBerry, 76 F.3d 884, 886 (7th Cir. 1996).
No. 02-3504                                                      13

Consistent with the informant’s predictions, on the day of
the controlled buy, agents observed Huebner leaving his
residence and stopping at another location very close to his
home. Insofar as Huebner’s actions mirrored Cardella’s
prediction of this event, it became clear that Cardella
indeed possessed “inside information,” further establishing
his reliability. See Navarro, 90 F.3d at 1253. Officers next
observed the defendant at the storage facility for five
minutes.3 In light of Cardella’s tip that Huebner stored
cocaine near his Lake Geneva residence, this “seemingly
innocent activity” was properly deemed suspicious by the
observing officers. See Gates, 462 U.S. at 243 n.13 (“[T]he
relevant inquiry is not whether particular conduct is
‘innocent’ or ‘guilty,’ but the degree of suspicion that
attaches to particular types of non-criminal acts.”); United
States v. McClinton, 135 F.3d 1178, 1184 (7th Cir. 1998);
Navarro, 90 F.3d at 1253.
  At 3:00 p.m., officers witnessed the defendant as he began
to drive out of the storage facility. The Brat Stop was about
30 minutes away and the controlled buy was scheduled for
3:30 p.m. Thus, Huebner was on schedule to arrive at the
controlled buy at the appointed time. When considered
along with the totality of the circumstances known to the
task force at the time, Huebner’s activities that afternoon



3
   Although the task force did not observe Huebner place narcotics
in his Jeep Cherokee, we stated in Navarro that this was of no
consequence: “The fact that agents did not see the cocaine placed
in the [vehicle] does not diminish the significance of the [confiden-
tial informant’s] detailed information . . . . When we consider the
detail of the [confidential informant’s information] in the ‘totality
of the circumstances,’ taking into account the informant’s veracity,
reliability, and basis of knowledge, we readily conclude that the
informant proved himself to be reliable about the facts that were
corroborated and ‘more probably right about other facts.’ ” 90 F.3d
at 1253 (quoting Gates, 462 U.S. at 244).
14                                              No. 02-3504

“warrant[ed] a well-trained law enforcement officer,
exercising reasonable judgment, to believe that a narcotics
crime was being [or was about to be] committed.” United
States v. Marin, 761 F.2d 426, 432 (7th Cir. 1985).
  Nevertheless, Huebner claims that the informant’s pre-
diction of his future activities lacked the necessary detail,
precision, or corroboration by law enforcement officers to
constitute probable cause. Huebner’s argument, however,
fails in light of this Court’s ruling in Navarro. In Navarro,
we applied Fourth Amendment principles to facts similar to
the facts in the instant case and held that probable cause
existed to stop the defendant’s vehicle based on information,
received from a confidential informant, that law enforce-
ment officers had corroborated by observing the defendant’s
activities. Navarro, 90 F.3d at 1254-55. In that case, the
known confidential informant predicted that Navarro’s co-
defendant would leave his home in Waukegan, Illinois, and
drive to Navarro’s farm in Kenosha County, Wisconsin, to
retrieve cocaine before continuing on to Milwaukee. Id. at
1249. The informant identified the co-defendant’s residence
and Navarro’s farm. Two other informants provided corrob-
orating information about the co-defendant’s drug dealing
activities. Shortly after the informant informed DEA agents
that the defendants would soon be involved in a narcotics
transaction, agents observed the co-defendant driving from
his home to Navarro’s farm, and then stopping at Navarro’s
farm before continuing on, with Navarro, toward Milwau-
kee. The agents stopped the defendants’ vehicle as it neared
Milwaukee and a subsequent search of the vehicle yielded
three kilograms of cocaine.
  Prior to trial, Navarro moved to suppress the evidence
from the stop and search, arguing that the authorities had
acted without probable cause to believe that the vehicle
contained contraband, but there, as here, the district court
adopted the magistrate’s recommendation to deny the
No. 02-3504                                               15

motion. On appeal, we affirmed, holding that “the [infor-
mant’s] highly detailed tip, highly reliable in its own right
and thoroughly verified by independent police work, pro-
vided probable cause for the police to stop the vehicle and
to search it for contraband.” Id. at 1254.
  Huebner attempts to distinguish the instant case from
Navarro arguing that probable cause existed in Navarro
only because (1) the informant had assisted the police in
other cases; (2) the informant knew the location where the
cocaine was stored; and (3) the defendant was driving
towards Milwaukee, as the informant had predicted, at the
time his vehicle was stopped and searched. In contrast,
Huebner points out that Cardella was a first-time infor-
mant who did not know precisely where the defendant
stored his cocaine. In addition, the defendant argues that
the task force did not corroborate the informant’s prediction
that Huebner was on his way to conduct a drug sale at the
Brat Stop because the authorities stopped Huebner before
he left the main drive of the mini-storage warehouse.
   We are unconvinced. Aside from failing to pay heed to the
Supreme Court’s repeated warnings that probable cause is
not a “finely tuned standard,” Gates, 462 U.S. at 235, but
rather a “fluid concept” that takes its “substantive content
from the particular context[ ] in which [it is] being as-
sessed,” Ornelas, 517 U.S. at 696, the defendant also
ignores that in the present case, just as in Navarro,the
informant’s reliability was clearly demonstrated through
the highly detailed and extensively corroborated (by po-
lice investigation and other informants) information he
provided to the authorities, such as his prediction of
Huebner’s actions prior to the arrest and his description
of the defendant’s homes, business, and vehicles. Thus,
Cardella’s allegation, that Huebner dealt illicit drugs, was
reasonably trustworthy. See United States v. Ganser, 315
F.3d 839, 843 (7th Cir. 2003) (“If an informant is shown to
be right about some things, he is probably right about other
16                                               No. 02-3504

facts that he has alleged, including the claim that the object
of the tip is engaged in criminal activity.” (internal quota-
tions omitted)). Like Navarro, the trustworthy information
in the instant case was “sufficient to warrant a prudent
man in believing that the suspect had committed or was
committing an offense.” Gilbert, 45 F.3d at 1166 (internal
quotations omitted); see also Wollin v. Gondert, 192 F.3d
616, 622 (7th Cir. 1999); Navarro, 90 F.3d at 1254
(“[B]ecause the surveillance preceding the stop corroborated
the information from the informant, the law enforcement
officers had probable cause for both arrest and search.”).
  Given the highly detailed and thoroughly corroborated
information pertaining to Huebner’s illicit drug dealing
activities that law enforcement officers acquired from
Cardella—a known, confidential informant—the task
force reasonably concluded that there was a “fair probabil-
ity” that narcotics would be found in the defendant’s Jeep
Cherokee at the time he was stopped. See Gates, 462 U.S. at
238; United States v. Rosario, 234 F.3d 347, 350-51 (7th Cir.
2000). Accordingly, we hold that the arresting officers
possessed probable cause to stop, arrest, and search the
defendant and his vehicle.
                                                  AFFIRMED.
No. 02-3504                                        17

A true Copy:
      Teste:

                   ________________________________
                   Clerk of the United States Court of
                     Appeals for the Seventh Circuit




               USCA-02-C-0072—2-2-04